THE THIRTEENTH COURT OF APPEALS

                                   13-13-00233-CV


 BISNAR & CHASE, L.L.P. A/K/A BISNAR/CHASE, PERSONAL INJURY LAWYERS,
               L.L.P., JOHN BISNAR AND BRIAN D. CHASE
                                    v.
    RAMON GARCIA AND THE LAW OFFICE OF RAMON GARCIA, P.C. AND
                           CATHERINE W. SMITH


                                  On Appeal from the
                    139th District Court of Hidalgo County, Texas
                           Trial Cause No. C-1016-12-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.



December 12, 2013